DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is in response to Application filed on 7/21/2020 in which claims 1-20 were presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “angle (claims 1 and 12), and sound-reducing object fully covers or blocks the opening (claim 18)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 1, 13, and 19, the limitation “proximity to a wearer’s ear” in claim 1, line: 3, claim 13, line: 5, and claim 19, lines: 3-4, is claiming a human organism. Examiner suggests changing the limitation to “and configured to be in proximity to a wearer’s ear”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 11, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the terms “smooth, hard” in claim 5 is a relative term which renders the claim indefinite. The terms “smooth, hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation, “the at least one sound-reducing object provides a smooth, hard surface” is rendered indefinite, because of the terms “smooth, hard”.
Regarding claim 11, the phrase "similar" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 
Regarding claim 12, recites the limitation "an angle" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant is 

Claims 2-4, 6-10, 14-18, and 20 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardy, III “Hardy” (US Patent 8,474,064).

Regarding claim 1, Hardy discloses a system (20, 30, 170, Fig. 1, 2, 16) for reducing sound in a sports protective helmet, the system comprising: 
at least one sound-reducing object (combination of 170 and 30, Fig. 16) formed of a baffle (170); and 
at least one opening (26, Fig. 1) in the sports protective helmet (20) in proximity to a wearer's ear that receives the at least one sound-reducing object (combination of 170 and 30, Col. 2, lines: 33-36)  at an angle (examiner notes the “sound-reducing object” is shown as being substantially parallel to the “at least one opening” in Fig. 1, which would form an angle close to 0 degrees),
wherein the at least one sound-reducing object (combination of 170 and 30) diffracts medium-to-high-frequency sound away from the at least one opening of the sports protective helmet (20) while allowing human voice frequency sound to pass through to be heard by the wearer of the sports protective helmet (“diffracts medium…wearer of the sports protective helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 2, Hardy discloses the at least one sound-reducing object (combination of 170 and 30, Fig. 16) is inserted inside the sports protective helmet (Col. 2, 41-47, examiner notes element 31 is an integral part of helmet 26. The “sound reducing object” is placed within element 31, due to elements 60, shown in Fig. 16, Col. 4, lines: 1-10)  

Regarding claim 4, Hardy discloses the baffle (170, Fig. 16) is oval-shaped (Col. 3, lines: 8-10, Fig. 3).  

Regarding claim 5, Hardy discloses the at least one sound-reducing object (combination of 170 and 30, Fig. 16) provides a smooth, hard surface and is formed from one or more materials that channel air or sound vibrations in a desired direction (“provides a…direction” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the “sound-reducing object” would “provide a smooth, hard surface” to a degree, based off of the materials listed in Col. 8, lines: 5-8).

Regarding claim 6, Hardy discloses the one or more materials are selected from the group comprising: plastic, wood (Col. 8, lines: 5-8) .   

Regarding claim 7, Hardy discloses the at least one sound-reducing object further comprising: a ring-shaped portion (172, Fig. 16) that receives the baffle (170, Col. 7, lines: 39-42).  

Regarding claim 8, Hardy discloses the ring-shaped portion (172, Fig. 16) and the baffle (170) are formed as separate components that are adhered or attached to one another (Col. 7, lines: 39-42).   

Regarding claim 9, Hardy discloses the ring-shaped portion (172) and the baffle (170) are integrally formed (Col. 7, lines: 39-42, examiner notes when “molded”, they are “integrally formed”).  

Regarding claim 10, Hardy discloses the at least one sound-reducing object partially covers the at least one opening (26, Col. 7, lines: 44-45, examiner notes because of holes on surface of element 36, areas where the holes are do not cover the at least one opening).  

Regarding claim 11, Hardy discloses the ring-shaped portion of the at least one sound- reducing object (172, Fig. 16) has a shape similar to a shape of the at least one opening (26, examiner notes this is shown in Figs. 1 and 16).  

Regarding claim 12, Hardy discloses the at least one sound-reducing object (combination of 170 and 30, Fig. 16) is positioned at an angle relative to the ring-shaped portion (172) in the at least one opening (26, when inside the opening examiner notes in the “at least one opening” would be angled close to 0 degrees as explained above).

Regarding claim 13, Hardy discloses a sound-reducing object (combination of 170 and 30, Fig. 16) for a sports protective helmet (20), the sound-reducing object (combination of 170 and 30) comprising: 
a baffle (170); and 
a ring-shaped portion (172) that receives the baffle (170, Col. 7, lines: 39-42), the ring-shaped portion (172) and baffle (170) positioned relative to an opening in the sports protective helmet (26) in proximity to a wearer's ear (Col. 2, lines: 33-36), 
wherein the sound-reducing object (combination of 170 and 30) diffracts medium-to-high-frequency sound away from the opening of the sports protective helmet (“diffracts medium…helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 14, Hardy discloses the sound-reducing object (combination of 170 and 30, Fig. 16) allows human voice frequency sound to pass through to be heard by the wearer of the sports protective helmet (“allows human… helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 15, Hardy discloses the at least one sound-reducing object (combination of 170 and 30, Fig. 16) is inserted inside the sports protective helmet (Col. 2, 41-47, examiner notes element 31 is an integral part of helmet 26. The “sound reducing object” is placed within element 31, due to elements 60, shown in Fig. 16, Col. 4, lines: 1-10).  

Regarding claim 17, Hardy discloses the at least one sound-reducing object partially covers the at least one opening (26, Col. 7, lines: 44-45, examiner notes because of holes on surface of element 36, areas where the holes are do not cover the at least one opening).  

Regarding claim 19, Hardy discloses a sound-reducing object (combination of 170 and 30, Fig. 16) for a sports protective helmet (20), the sound-reducing object (combination of 170 and 30) comprising: 
a baffle (170) positioned relative an opening (26, Fig. 1) in the sports protective helmet (20) in proximity to a wearer's ear (Col. 2, 33-36, 41-47, examiner notes element 31 is an integral part of helmet 26. The “sound reducing object” is placed within element 31, due to elements 60, shown in Fig. 16, Col. 4, lines: 1-10), 
wherein the at least one sound-reducing object (combination of 170 and 30) provides a smooth, hard surface and is formed from one or more materials that channel air or sound vibrations in a desired direction (“provides a…direction” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function, examiner notes the “sound-reducing object” would “provide a smooth, hard surface” to a degree, based off of the materials listed in Col. 8, lines: 5-8), and 
wherein the sound-reducing object (combination of 170 and 30) diffracts medium-to-high-frequency sound away from the at least one opening the sports protective helmet (“diffracts medium…helmet” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 20, Hardy discloses the sound-reducing object (combination of 170 and 30, Fig. 16) further comprising: a ring-shaped portion (172) that receives the baffle (170, Col. 7, lines: 39-42).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hardy in view of Daniel (US Patent 8,973,172).
Regarding claim 3, Hardy discloses the invention substantially as claimed above.
Hardy does not disclose the at least one sound-reducing object is placed in a position external to the sports protective helmet.
However, Daniel teaches yet another sound-reducing object for sports helmet, wherein Daniel teaches a sound-reducing object (combination 409 and 411, Fig. 4) is placed in a position external to the sports protective helmet (401, examiner notes the “sound-reducing object” is shown as being positioned “external to the sports protective helmet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for reducing sound in a Hardy, by positioning the sound-reducing object external to the sports protective helmet as taught by Daniel, in order to prevent the sound-reducing object from hitting the wearer’s ear while the helmet is in use. 

Regarding claim 16, Hardy discloses the invention substantially as claimed above.
Hardy does not disclose the sound-reducing object is placed in a position external to the sports protective helmet.
However, Daniel teaches yet another sound-reducing object for sports helmet, wherein Daniel teaches a sound-reducing object (combination 409 and 411, Fig. 4) is placed in a position external to the sports protective helmet (401, examiner notes the “sound-reducing object” is shown as being positioned “external to the sports protective helmet”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-reducing object as disclosed by Hardy, by positioning the sound-reducing object external to the sports protective helmet as taught by Daniel, in order to prevent the sound-reducing object from hitting the wearer’s ear while the helmet is in use.

Regarding claim 18, Hardy discloses the invention substantially as claimed above.
Hardy does not disclose the at least one sound-reducing object fully covers or blocks the opening.
 Daniel teaches yet another sound-reducing object for sports helmet, wherein Daniel teaches a sound-reducing object (combination 409 and 411, Fig. 4) fully covers or blocks the opening (407, Col. 6, lines: 19-23, examines notes the “sound-reducing object” is shown as “fully” covering or blocking “the opening” in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sound-reducing object as disclosed by Hardy, by fully covering or blocking the opening as taught by Daniel, in order to prevent debris from entering the helmet, while in use. 


Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/Primary Examiner, Art Unit 3732